HUNTLEY, Justice.
This appeal is from a decision of the District Court holding that the requirement of I.C. § 19-3501(2) that prosecutions or indictments be dismissed if the defendant is not brought to trial within six months is not applicable to misdemeanor cases initiated by complaint.
We affirm for the reasons set forth in the well-reasoned and comprehensive analysis set forth in the Memorandum Decision of the District Judge, Bingham County Case no. 3037, filed February 22, 1982.
DONALDSON, C.J., and SHEPARD and BAKES, JJ., concur.